                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

STEVE VIC PARKER,                    §
a/k/a Jerry Wilson                   §
TDCJ No. 590690,                     §
                  Petitioner,        §
                                     §
v.                                   § CIVIL ACTION NO. H-15-1067
                                     §
LORIE DAVIS, Director,               §
Texas Department of Criminal         §
Justice, Correctional Institutions   §
Division,                            §
                  Respondent.        §

         RESPONDENT’S MOTION FOR SUMMARY JUDGMENT
                   WITH BRIEF IN SUPPORT

      This is a habeas corpus case brought by a Texas state prisoner, Steve Vic

Parker, a/k/a Jerry Wilson, under 28 U.S.C. § 2254. Parker challenges two

convictions for theft and attendant seven-year sentences assessed by a Texas

state court. The Fifth Circuit Court of Appeals recently determined that

Parker’s petition is not successive and remanded the case. Parker’s claims fail

to entitle him to federal habeas relief because they are based solely on a

determination of state law or are moot. They should be denied and dismissed

with prejudice.

                                JURISDICTION

      Parker seeks habeas corpus relief in this Court pursuant to 28 U.S.C. §

2254, which provides the Court with jurisdiction over the subject matter and

the parties as Parker was convicted within this Court’s jurisdiction.
                        PETITIONER’S ALLEGATIONS

      The Fifth Circuit Court of Appeals determined that Parker’s claims are

as follows:

       (1)    “His two seven-year sentences should have started as soon as he
              returned to prison in 2010 and (for reasons unclear) both his seven-
              year sentences ha[ve] ceased to operate or [are] otherwise void
              under various clauses of the U.S. Constitution; and”

      (2)     “His rearrest and reprocessing in 2013, as well as the
              circumstances surrounding them, violated his right to due process
              under the Fourteenth Amendment.”

Parker v. Davis, 914 F.3d 996, 998 (5th Cir. 2019).
                               GENERAL DENIAL

      The Director denies all of Parker’s assertions of fact, except those

supported by the record or those specifically admitted herein. The Director

objects to any future, substantive motions filed by Parker, and will respond to

such motions only if so ordered by the Court.

                          STATEMENT OF THE CASE

      Though released to mandatory supervision, Parker is presently serving

two, concurrent seven-year sentences for theft. SHCR-20, 1 at 74-75, 79-80.

Both convictions are from cause number 2010-447-C1, out of the 19th District

Court of McLennan County, with sentencing on October 13, 2010. Id. Parker

committed the two thefts while released to mandatory supervision for an

earlier conviction and 20-year sentence for unauthorized use of a motor vehicle,


1SHCR-20 refers to the Clerk’s Record of pleadings contained within Ex parte Parker,
No. 22,317-20 (Tex. Crim. App. 2014). SHCR-20supp refers to the Supplemental
Clerk’s Record of the same. Both are followed by the applicable page numbers.
Parker’s other state habeas applications are cite in similar fashion.
                                         2
from 1991 (the “1991 sentence”). SHCR-02, at 2-4, SHCR-20supp, at 9. The

seven-year theft sentences were both ordered to run consecutive to the 1991

sentence. SHCR-20, at 74-75, 79-80. Parker’s release to mandatory supervision

for the 1991 sentence was revoked after he was convicted and sentenced for

the two thefts. SHCR-20supp, at 9.

      On April 11, 2013, Parker was erroneously released to mandatory

supervision, when TDCJ incorrectly calculated his sentences as if they were

not stacked. Id. TDCJ recognized its mistake and Parker was rearrested on

June 28, 2013. Id.

      Parker has a lengthy history of filing state habeas applications. The

Director understands his twentieth state writ application to raise claims

substantially similar to those in the instant petition, though Parker has filed

numerous state habeas applications alleging that his sentences should not be

stacked for a variety of reasons. SHCR-20, at 7-14, 22-30.

      Parker has also filed numerous federal habeas petitions challenging the

stacking of his theft convictions. As another court of this district explained:

      According to the affidavit of Classifications and Records
      Department Program Supervisor III Charley Valdez, Parker’s
      twenty-year sentence was concluded on March 17, 2016, and the
      seven-year sentences began on July 8, 2015 (accounting for 253
      days of pre-trial jail credit). Dkt. 16-2 at 3. Parker does not
      challenge the underlying convictions. As the Court understands,
      Parker’s allegations boil down to his belief that his sentences are
      miscalculated and that he is being held illegally under a void
      sentence. However, these petitions are not the first time Parker
      has raised these issues in habeas proceedings. Wilson v. Thaler,
      C.A. No. H-13-0974 (S.D. Tex 2014); Wilson v. Stephens, C.A. No.
      H-15-0658 (S.D. Tex. 2015); Parker v. Stephens, C.A. No. H-15-
      0853 (S.D. Tex. 2015). There are a host of other dismissed petitions
      in the Eastern and Western Districts of Texas.

                                        3
                                 *     *     *

      Parker has filed a litany of federal habeas petition, all of which
      assert the same grounds. The first of the series, where Parker
      asserted his stacked sentences were void because they ran afoul of
      the ex post facto clause, was dismissed on the merits in 2013.[FN3]
      The second petition was dismissed as barred by res judicata and/or
      collateral estoppel in 2015,[FN4] and the third petition dismissed
      because it was duplicative in 2015.[FN5] As pointed out by District
      Judge Keith Ellison, Parker’s grounds are “chronological
      continuations of claims raised and rejected in his previous habeas
      lawsuit.” Wilson v. Stephens, C.A. No. H-15-0658 (Dkt. 5). Courts
      have determined time and time again that Parker’s sentences are
      stacked and calculated properly. “A rehashed claim is not a new
      claim.” Bennett v. U.S., 119 F.3d 470, 471-72 (7th Cir. 1997).

            [FN3] Wilson, C.A. No. H-13-00974, Dkt. 20 at 6.
            [FN4] Wilson, C.A. No. H-15-0658, Dkt. 5 at 2.
            [FN5] Parker, C.A. No. H-15-0853, Dkt. 8 at 2.

      Mem. and Rec., at 2-3, Wilson v. Thaler, No. 4:16-cv-02108 (S.D. Tex.

Feb. 10, 2017), ECF No. 21.

      On or about April 20, 2015, Parker filed the instant petition. ECF 1, at

11. This court entered final judgment dismissing the petition as successive.

ECF 18. Parker timely filed his notice of appeal. ECF 20. The Fifth Circuit

granted a certificate of appealability on “whether Parker’s § 2254 application

was successive as to the judgments underlying the seven-year theft sentences.”

Parker v. Davis, No. 15-20451, Order Aug. 2, 2017. After briefing by the
parties, the Fifth Circuit determined that the petition was not successive as to

the theft sentences and remanded. Parker, 914 F.3d at 1000.

                                  RECORDS

      Records of Parker’s state habeas proceedings are filed with the Court.

                                       4
          EXHAUSTION/LIMITATIONS/SUCCESSIVE PETITION

      The Director believes Parker has exhausted his state court remedies. 28

U.S.C. § 2254(b). And the petition is not subject to the successive petition bar,

as determined by the Fifth Circuit Court of Appeals. 28 U.S.C. § 2244(b).

      With regard to claim 1, that Parker’s sentences should not be stacked,

the statute of limitations determination is complicated by the amorphous

nature of Parker’s claim. As a result, the Director reserves the statute of

limitations defense and proceeds to the merits. As claim 2 is moot, the statute

of limitations need not be addressed.

     MOTION FOR SUMMARY JUDGMENT STANDARD OF REVIEW

      A party moving for summary judgment bears the burden of informing

the Court of the basis for the motion and identifying pleadings and other record

evidence demonstrating the absence of any genuine issues of material fact.

Howell Hydrocarbons, Inc. v. Adams, 897 F.2d 183, 191 (5th Cir. 1990) (citing
Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). If the moving party makes
the required showing, then the burden shifts to the nonmoving party to show

summary judgment is not appropriate. Fields v. City of South Houston, 922

F.2d 1183, 1187 (5th Cir. 1991). However, while summary judgment rules

apply with equal force in a federal habeas proceedings, the rule only applies to

the extent that it does not conflict with the rules governing habeas review.

“Therefore, § 2254(e)(1) - which mandates that findings of fact made by a state

court are ‘presumed to be correct’-overrides the ordinary rule that, in summary

judgment proceeding, all disputed facts must be construed in the light most

favorable to the nonmoving party. Unless . . . [the petitioner] can ‘rebut [ ] the


                                        5
presumption of correctness by clear and convincing evidence’ as to the state

court findings of fact, they must be accepted as correct.” Smith v. Cockrell, 311

F.3d 661, 668 (5th Cir. 2002), overruled on other grds by Tennard v. Dretke,

542 U.S. 274 (2004).

                       AEDPA STANDARD OF REVIEW

      Section 2254(d) reflects the view that habeas corpus is a guard against

extreme malfunctions in state criminal justice systems, not a substitute for

ordinary error correction through appeal. For claims that were adjudicated in

state court, § 2254(d) imposes a highly deferential standard that demands a

federal court grant habeas relief only where one of two conditions are present

in the state court judgment. A federal court may grant relief if the state court

adjudicated a constitutional claim contrary to, or unreasonably applied clearly

established federal law as determined by the Supreme Court. Harrington v.

Richter, 562 U.S. 86, 100–01 (2011) (citing (Terry) Williams v. Taylor, 529 U.S.
362, 412 (2002)). Or the court may grant relief if the state court decision was

based on an unreasonable determination of facts in light of the record. Id.

Section 2254(d)’s standard is necessarily difficult to meet because it was so

designed.

      A state court decision can be “contrary” to established federal law in two

ways. (Terry) Williams, 529 U.S. at 405–06. First, if the state court applies a

rule that contradicts Supreme Court precedent. Id. at 405. Second, if the state

court confronts facts that are “materially indistinguishable” from relevant

Supreme Court precedent, but reaches an opposite result. Id. at 406.




                                       6
      A state court decision applying the correct Supreme Court rule to the

facts of a particular case is to be reviewed under the “unreasonable application”

clause. (Terry) Williams, 529 U.S. at 406. A state court unreasonably applies

Supreme Court precedent only if it correctly identifies the governing precedent

but unreasonably applies it to the facts of a particular case. Id. at 407–09. The

focus of this test is not on the state court’s method of reasoning, but rather on

its ultimate legal conclusion. Neal v. Puckett, 286 F.3d 230, 246 (5th Cir. 2002)

(en banc) (“It seems clear to us that a federal habeas court is authorized by

Section 2254(d) to review only a state court’s ‘decision,’ and not the written

opinion explaining that decision.”).

      To determine if the state court made an unreasonable application, a

federal court “must determine what arguments or theories supported or . . .

could have supported, the state court’s decision; and then it must ask whether

it is possible fairminded jurists could disagree that those arguments or theories

are inconsistent with the holding in a prior decision of this Court.” Harrington,

562 U.S. at 87. Thus, “a state court’s determination that a claim lacks merit

precludes federal habeas relief so long as ‘fairminded jurists could disagree’”

on the correctness of the state court’s decision. Id. (quoting Yarborough v.

Alvarado, 541 U.S. 652, 664 (2004)). Further, in reviewing a state court’s
merits adjudication for reasonableness, a federal court is limited to the record

that was before the state court. § 2254(d)(2); Cullen v. Pinholster, 563 U.S. 170,

181 (2011).




                                        7
I.    Whether Parker’s Sentences Are Properly Stacked Is an Issue of State
      Law That This Court Cannot Reach. (Claim 1)

      In claim 1, as identified by the Fifth Circuit, Parker alleges that “his two

seven-year sentences should have started as soon as he returned to prison in

2010 and (for reasons unclear) both his seven-year sentences ha[ve] ceased to

operate or [are] otherwise void under various clauses of the U.S. Constitution.”

Parker, 914 F.3d at 998. Regardless of how Parker’s claim is characterized, 2
Parker seeks the invalidation of the order stacking his sentences. ECF 1, at 7,

12-18; ECF 2. But Parker can only obtain relief if this Court determines that

his stacked sentences were improper pursuant to state law. This Court has no

authority to make that determination, thus Parker is not entitled to relief.

      It is not the function of a federal habeas court to review a state’s

interpretation of its own law. Weeks v. Scott, 55 F.2d 1059, 1063 (5th Cir.

1995); Moreno v. Estelle, 717 F.2d 171, 179 (5th Cir. 1983). Federal habeas

courts “do not sit as a ‘super’ state supreme court in a habeas corpus proceeding

to review errors under state law.” Forward v. Morrill, 783 F.2d 593, 596 (5th

Cir. 1986) (citations omitted); see also Lavernia v. Lynaugh, 845 F.2d 493, 496

(5th Cir. 1988) (“[f]ederal habeas courts are without authority to correct simple

misapplications of state criminal law or procedure.”). Rather, a federal habeas

corpus action is only available for the vindication of rights existing under

federal law. Manning v. Blackburn, 786 F.2d 710, 711 (5th Cir. 1986); Malchi

v. Thaler, 211 F.3d 953, 957 (5th Cir. 2000) (“Federal habeas relief cannot be



2 The Director’s brief on appeal gives an overview of the difficult nature of Parker’s
claims. See Letter Brief of the Respondent–Appellee, at 8-10.
                                          8
had ‘absent the allegation by a petitioner that he or she has been deprived of

some right secured to him or her by the United States Constitution or the laws

of the United States.’”) (citing Orellana v. Kyle, 65 F.3d 29, 31 (5th Cir. 1995)).

      Parker has repeatedly alleged that his sentences cannot be stacked

because he was on mandatory supervision from his 1991 sentence when he

committed the thefts, and as a result, those sentences should have commenced

immediately. When raised in a state habeas application the state court found

that the theft sentences were properly calculated, as explained by TDCJ:

      Although Applicant’s supervision was revoked after he received
      the new stacked sentences, because he was released to mandatory
      supervision and not parole on 6-6-2008, his sentences are being
      calculated as consecutive and not concurrent. TDCJ has
      interpreted Ex parte Wrigley as being applicable only to offenders
      released to parole and not to mandatory supervision. Ex parte
      Wrigley, 178 S.W.3d 828, 831 (Tex. Crim. App. 2005) (a stacked
      sentence does not begin to run on the date the defendant makes
      parole on the original offense if his parole is revoked before the
      trial court sentences the defendant for the stacked offense). When
      an offender has consecutive sentences, the second sentence will
      begin when the first sentence ceases to operate. Mandatory
      supervision is not an event that causes an offender’s first sentence
      to cease to operate. Ex parte Cowan, 171 S. W.3d 890 (Tex. Crim.
      App. 2005), Ex parte Kuester, 21 S.W.3d 264 (Tex. Cr. App. 2000).

SHCR-20supp, at 9, 14-16. The Texas Court of Criminal Appeals explicitly

found that the sentences were properly stacked pursuant to state law when the

court denied relief. SHCR-20, at Action Taken. And this Court lacks the

authority to determine that the state court erred in a determination of state

law. See Charles v. Thaler, 629 F.3d 494, 500-501 (5th Cir. 2011) (“A federal

court lacks authority to rule that a state court incorrectly interpreted its own

law.”).

                                        9
      Parker makes various claims that his stacked sentences violate federal

constitutional law, but these allegations are conclusory and cannot support

relief. Schlang v. Heard, 691 F.2d 796, 799 (5th Cir. 1982) (“Mere conclusory

statements do not raise a constitutional issue in a habeas case.”). Moreover,

Parker’s purported federal constitutional claims are necessarily predicated on

the improper stacking of his sentences, an issue of state law that has been

properly decided against him. The state court’s denial of relief was reasonable.

II.   Parker’s Claim About His Rearrest and Reprocessing in 2013 Is Moot.
      (Claim 2)

      In claim 2, Parker alleges that his rearrest and reprocessing in 2013, as

well as the surrounding circumstances, violated his right to due process under

the Fourteenth Amendment. This claim is moot.

      Article III of the Constitution limits federal courts to the adjudication of

actual, ongoing controversies between litigants. Honig v. Does, 484 U.S. 305,

318 (1988). And a case becomes moot “when it is impossible for a court to grant

any effectual relief whatever to the prevailing party.” See Knox v. Service

Employees, 567 U.S. 298, 307 (2012) (internal quotation marks omitted); see
also Church of Scientology of Cal. v. United States, 506 U.S. 9, 12 (1992) (“if
an event occurs while a case is pending on appeal that makes it impossible for

the court to grant ‘any effectual relief whatever’ to a prevailing party, the

appeal must be dismissed”) (quoting Mills v. Green, 159 U.S. 651, 653 (1895)).

      The only remedy for the erroneous release claims is re-release to

mandatory supervision. As Parker is already on mandatory supervision

release, this Court can grant no relief and those claims are now moot. See

Knox, 567 U.S. at 307.
                                       10
                                CONCLUSION

      The Director respectfully requests that the Motion for Summary

Judgment be granted, that Parker’s claims be denied and dismissed with

prejudice, and that no certificate of appealability issue.

                                     Respectfully submitted,

                                     KEN PAXTON
                                     Attorney General of Texas

                                     JEFFREY C. MATEER
                                     First Assistant Attorney General

                                     ADRIENNE McFARLAND
                                     Deputy Attorney General
                                     for Criminal Justice

                                     EDWARD L. MARSHALL
                                     Chief, Criminal Appeals Division



                                     s/ Jessica Manojlovich
*Lead Counsel                        JESSICA MANOJLOVICH*
                                     Assistant Attorney General
                                     State Bar No. 24055632
                                     Southern District ID No. 783178


                                     P. O. Box 12548, Capitol Station
                                     Austin, Texas 78711
                                     (512) 936-1400
                                     (512) 936-1280 (FAX)

                                     ATTORNEYS FOR RESPONDENT




                                       11
                        CERTIFICATE OF SERVICE

      I do hereby certify that a true and correct copy of the above and foregoing
pleading is being served by placing the same in the United States Mail, postage
prepaid, on the 10th day of May 2019, addressed to:

Steve Vic Parker
1808 Webberville Rd.
Austin, TX 78721



                                     s/ Jessica Manojlovich
                                     JESSICA MANOJLOVICH
                                     Assistant Attorney General




                                       12
